Order unanimously affirmed without costs. Memorandum: Edward F. Coffey, a resident of Albion, Orleans County, died on October 19, 1987 and left bequests in his will to Arnold Gregory Memorial Hospital (Hospital) in Albion, subject to trusts created for the benefit of his wife, Helen R. Coffey, during her lifetime. Helen Coffey died on December 16, 1989 and left a bequest in her will to the Hospital. In March 1989, however, the Hospital had ceased to *930function as an operating hospital and shortly thereafter filed for bankruptcy. The Hospital remains in bankruptcy but retains a corporate identity. In this proceeding to determine the distribution of the bequests to the Hospital, the Surrogate applied the cy pres doctrine and directed a distribution to Medina Memorial Hospital, which is also in Orleans County. We affirm.
On appeal, petitioners contend that the Surrogate erred in determining that the bequests under the two wills vested in the Hospital. There was no error. The bequests made by Edward Coffey vested at the time of his death, notwithstanding the life estates created for the benefit of his wife (see, Matter of Ablett, 3 NY2d 261, 271; Fulton Trust Co. v Phillips, 218 NY 573; Matter of Crane, 164 NY 71, 76; McGillis v McGillis, 154 NY 532; see also, EPTL 6-4.7). Although the Hospital ceased its normal operations before the death of Helen Coffey, it retained its corporate existence. Helen Coffey’s bequest was not conditioned upon the Hospital’s continuation of normal operations. Her bequest to the Hospital thus vested upon her death (see, Matter of Ablett, supra).
After finding that the bequests vested, the Surrogate concluded that, because the Coffeys’ wills evinced a general charitable intent, the cy pres doctrine should be applied and the bequests should not be distributed to the Hospital’s trustee in bankruptcy. The bankruptcy trustee not having appealed from that determination, we have no reason to disturb it. (Appeal from Order of Orleans County Surrogate’s Court, Miles, S. — Set Aside Bequest.) Present — Callahan, J. P., Green, Pine, Boehm and Davis, JJ.